Citation Nr: 1523931	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  12-17 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence was received with respect to the claim of service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for asbestosis.

3. Entitlement to service connection for a lung disability, including chronic obstructive pulmonary disease (COPD).

4. Entitlement to service connection for a skin disability.

5. Entitlement to service connection for a bilateral hand disability.

6. Entitlement to service connection for a bilateral shoulder disability.

7. Entitlement to service connection for a bilateral knee disability.

8. Entitlement service connection for an implantable cardiac pacemaker.

9. The propriety of the reduction in disability evaluation from 60 percent to 30 percent for coronary artery disease (CAD) effective February 1, 2013.

10. Entitlement to an initial rating in excess of 30 percent from May 13, 2009 to January 27, 2010, in excess of 60 percent from January 27, 2010 to February 1, 2013, and in excess of 30 percent from February 1, 2013 to the date of death for coronary artery disease.

11. Entitlement to an initial compensable rating for non-Hodgkin's disease (follicular lymphoma of the parotid lymph node).

12. Entitlement to a rating in excess of 10 percent from January 27, 2010 to December 1, 2011, and a compensable rating from December 1, 2011 forward for loss of taste as a residual of non-Hodgkin's lymphoma with surgical excision of the left paratid lymph node and radiation.

13. Entitlement to a rating in excess of 10 percent for residuals of non-Hodgkin's lymphoma with surgical excision of the left parotid lymph node and radiation on the left-side neck and jaw area at the site of removal of the gland with bone changes, stiffness, and muscle spasms.

14. Entitlement to a rating in excess of 10 percent for chronic mouth and throat dryness and soreness as residuals of non-Hodgkin's lymphoma with surgical excision of the left parotid lymph node and radiation.

15. Entitlement to an initial rating in excess of 30 percent for depressive disorder.

16. Entitlement to an effective date prior to May 13, 2009, for the grant of service connection for coronary artery disease.

17. Entitlement to total disability based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1968.  He passed away in November 2014.  At that time, the above appeals were pending.  The appellant is the Veteran's surviving spouse and substituted in his place on the appeals.  See 38 U.S.C.A. § 5121A(a)(1)(West 2014).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010, December 2010, November 2012, and September 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Prior to his death, the Veteran requested a Board hearing and subsequently withdrew such request.  No hearing was held.  The Board notes that service connection for the cause of the Veteran's death has been awarded by the RO by way of a December 2014 rating decision.  

The issues of reopening the claim of service connection for PTSD, entitlement to service connection for a skin disability, bilateral hand disability, bilateral shoulder disability, bilateral knee disability, pacemaker, and a lung disability and entitlement to increased ratings for depression and disabilities associated with non-Hodgkin's lymphoma are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. There is no competent evidence that the Veteran had asbestosis in his lifetime.

2. The evidence shows that the Veteran's recorded ejection fractions and workload levels improved after the July 2010 examination upon which the 60 percent rating was based.

3. For the period from May 13, 2009 to January 27, 2010, the available evidence shows that the Veteran's ejection fraction was not 50 percent or less.

4. From January 27, 2010 to February 1, 2013, the evidence shows that the Veteran had ejection fractions recorded over 30 percent, workload levels over three METS, and did not have chronic congestive heart failure.

5. From February 1, 2013 to the date of death, the overall weight of the evidence does not show that the Veteran's coronary artery disease met the criteria for a 60 percent rating.

6. The evidence shows that the Veteran's non-Hodgkin's lymphoma was not active from January 10, 2009 to July 13, 2014.

7. The evidence shows the Veteran's non-Hodgkin's lymphoma relapsed at an unknown point after the July 13, 2014 examination and lead to his death on November [redacted], 2014.

8. The evidence shows that the Veteran had coronary artery disease and first filed a claim of service connection on January 27, 2010, which was pending at the time the liberalizing law came into effect.


CONCLUSIONS OF LAW

1. The criteria for service connection for asbestosis have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. § 3.303 (2014).

2. The criteria for reduction of the disability rating for CAD from 60 percent to 30 percent, effective February 1, 2013, were met, and the reduction was proper. 38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.105(e), 3.344, 4.104, Diagnostic Code 7005 (2014).

3. The criteria for a rating in excess of 30 percent for CAD for the period from May 13, 2009 to January 27, 2010 and from February 1, 2013 to the date of death have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.104, Diagnostic Code 7005 (2014).

4. The criteria for a rating in excess of 60 percent for CAD from January 27, 2010 to February 1, 2013 have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.104, Diagnostic Code 7005 (2014).

5.  From July 13, 2014, the criteria for 100 percent rating for non-Hodgkin's disease have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.118, Diagnostic Code 7715 (2014).

6. The criteria for an effective date prior to May 13, 2009, for the grant of service connection for CAD have not been met.  38 U.S.C.A. §§ 5101, 5103, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.114, 3.400, 3.816. (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In February 2009, June 2010, and December 2012 prior to adjudication of the Veteran's claims, the RO sent him letters providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In March 2015, the RO sent a letter to the appellant explaining the appeal procedures to her as a substitute for the Veteran.  No additional notice is required.    

The regulations provide for specific notice requirements, other than the VCAA, in instances where a reduction in disability rating is considered.  When a rating reduction is considered and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction must be prepared and mailed to the Veteran's latest address of record. 38 C.F.R. § 3.105(e).  This proposed rating should set forth all of the material facts and reasons for the proposed reduction.  Id.  The Veteran must be given 60 days to present additional evidence showing that compensation payments should be continued at the present level.  Id.   

Here, the RO issued a rating reduction proposal on March 11, 2012, which set forth the material facts and reasons for the reduction.  The Veteran was given 60 days to respond and present additional evidence.  On November 6, 2012, the RO issued a rating decision enacting the reduction.  As such, the procedural requirements for the reduction in rating for coronary artery disease were satisfied.  See 38 C.F.R. § 3.105(e).

Next, VA has a duty to assist the Veteran and appellant in the development of claims.  This duty includes assisting them in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, available medical records have been obtained and considered, including private records.  The Veteran submitted private treatment records and lay statements in support of his claims.  VA provided examinations with respect to the Veteran's coronary artery disease and non-Hodgkin's lymphoma in December 2009, July 2010, July 2011, and June 2014.  The Veteran and the appellant reported that an examiner in February 2012 failed to examine the coronary artery disease and instead "prayed over him" for 30 minutes.  The record does not contain a VA examination for coronary artery disease in February 2012.  Moreover, the evidence from the examinations of record is detailed, internally consistent, and consistent with private medical records.  Medical evidence noted that the Veteran was unable to complete treadmill stress tests because of his respiratory and joint problems.  However, determinations of workload levels based on clinic interview, like those in the VA examinations, are common medical practice in place of treadmill stress tests.  VA was not required to provide an examination for the claim of asbestosis because the evidence does not show a current asbestosis disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board has carefully reviewed the record and determines there is no additional development required for the claims decided herein.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.



II. Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran and appellant are competent to report symptoms and experiences observable by their senses, but not to diagnose a respiratory disability, as this requires specialized knowledge and medical testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds the lay statements credible, as they have been detailed and consistent. 

The Board finds that the criteria for service connection for asbestosis have not been met because the evidence does not show that the Veteran had asbestosis.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 38 C.F.R. § 3.303.

The Veteran reportedly was exposed to asbestos in service and developed asbestosis.  However, he is not competent to diagnose a complex disease of the respiratory system, such as asbestosis, so the Board must rely on the medical evidence of record.  See Jandreau, 492 F.3d at 1377.  There is no other evidence that the Veteran had asbestosis.  His private and VA treatment records do not show asbestosis as a diagnosis, although some discuss his exposure to asbestos.  Specifically, a private treatment record from January 2008 notes that the Veteran had never been diagnosed with asbestosis.  The Veteran and the appellant had an opportunity to provide evidence supporting their claim and did so with many of the other claims on appeal.  However, neither the Veteran nor the appellant identified or provided evidence of a diagnosis of asbestosis.  Without any competent evidence, the Board cannot find that the Veteran had an asbestosis disability.  Service connection cannot be established when there is no present disability shown.  See Brammer, 3 Vet. App. at 225.

Any possible connection between diagnosed respiratory disabilities and reported asbestos exposure will be further developed on remand.

III. Reduction Analysis

As discussed above, the RO proposed a reduction and reduced the disability rating for the Veteran's coronary artery disease from 30 percent to 60 percent effective February 1, 2013.

In any case involving a rating reduction, the fact-finder must ascertain, based upon a review of the entire record, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon a thorough examination.  To warrant a reduction, it must be determined not only that an improvement in the disability level has actually occurred, but also that such improvement actually reflects an improvement in the ability to function under the ordinary conditions of life and work.  Brown v. Brown, 5 Vet. App. 413, 420-21   (1993) (citing 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13).

When a rating has continued for a long period at the same level (5 years or more), any rating reduction must be based on an examination that is as complete as the examinations that formed the basis for the original rating and that the condition not be likely to return to its previous level.  38 C.F.R. § 3.344(a), (b), (c); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  A reduction may be accomplished when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. 38 C.F.R. § 3.344(a).  However, where a rating has been in effect for less than five years, the regulatory requirements under 38 C.F.R. § 3.344(a) and (b) are inapplicable, as set forth in 38 C.F.R. § 3.344 (c).  In such cases, 38 C.F.R. § 3.344 (c) states that reexamination disclosing improvement will warrant reduction in rating.  

Here, the 60 percent rating was in place less than five years - from January 27, 2010 to February 1, 2013; therefore, evidence of improvement from reexamination is sufficient for the reduction.  See 38 C.F.R. § 3.344(c).  

The reduction of a rating generally must have been supported by the evidence on file at the time of the reduction, but pertinent post-reduction evidence favorable to restoring the rating must also be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).  If there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt shall be resolved in favor of the Veteran.  In other words, a rating reduction must be supported by a preponderance of the evidence. 38 U.S.C.A. § 5107(a); see also Brown, 5 Vet. App. at 421. 

Following a review of the evidence, the Board finds that the criteria for a reduction were met and the reduction in rating for coronary artery disease from 60 percent to 30 percent effective February 1, 2013 was proper.  See 38 C.F.R. § 3.344.  

The RO first granted service connection for the Veteran's coronary artery disease in December 2010 and assigned a 60 percent rating based in large part on a July 2010 VA examination.  The July 2010 examiner recorded an ejection fraction of 50 percent and an estimated METS of five.  The examiner noted that the Veteran had a pacemaker and that he reported chest discomfort, dyspnea (shortness of breath), dizziness, tiredness and fatigue but no syncope or blackout spells.  Private treatment records from the period prior to December 2010 also show dyspnea on exertion and tiredness.  

After December 2010, private treatment records show the Veteran continued to complain of and seek treatment for symptoms of tiredness and shortness of breath.  See SE GA Primary January 2011-January 2012.  The Veteran reported fatigue, shortness of breath, and that he was unable to walk the distance to the mailbox without breathing problems in a February 2011 statement.  He noted that his health was worsening.  In a May 2011 statement, the appellant reported that the Veteran experienced chest pains, difficulty breathing, and passed out in April and May 2011.  VA treatment in June 2011 noted a syncopal episode.  The Veteran's friends, MSE and DS, stated that the Veteran had breathing problems and was not able to walk much or do physical activity.  See March 2013 Statements.  The Veteran's daughter noted his use of oxygen and a pacemaker.  See id.  

In a February 2012 statement, the Veteran reported that he had a second pacemaker put in in January 2011 and had a heart attack on April 30, 2011.  VA treatment from January 2012 notes an MI in May 2011.  However, the private provider in April 2011 noted a cardiac workup done with normal results, unremarkable echocardiogram, and unremarkable stress test.  SE GA Primary.  May 2011 treatment records show the Veteran was hospitalized for a stress test and cardiac catheter but again, no acute changes were found.  Id.  VA treatment records from 2011 also do not diagnose or treat a heart attack; the later records seem to repeat the Veteran's statement.  The Veteran was not competent to diagnose a complex episode like a heart attack, and it appears from the medical evidence that he was hospitalized for diagnostic testing and not a heart attack.  See Jandreau, 492 F.3d at 1377.  The July 2011 VA examiner assigned the Veteran a workload level of at least five to seven METS based on a clinical interview about his symptoms and abilities.  In February and September 2011, the Veteran's ejection fraction was recorded at 63 and 55 percent, respectively.  See January 2013 treatment.  July 2012 VA treatment shows his ejection fraction as 54 percent.  The Veteran's private provider answered a series of questions provided by the Veteran and dated April 2012.  Among the answers, the provider marked that the Veteran's health would get worse.        

A VA treatment record in August 2013 noted the most recent ejection fraction as 45 percent, but a provider in December 2013 recorded the Veteran's ejection fraction as 65 percent.  The June 2014 examiner assigned a workload level of greater than seven to 10 METS based on a clinical interview.  The Veteran reported dyspnea and fatigue during the examination.  The examiner classified the disability as very mild, nonobstructive coronary artery disease.      

In July 2010, the Veteran's coronary artery disease recordings of five METS and 50 percent ejection fraction were right on edge of the criteria for a 60 percent rating.  See 38 C.F.R. § 4.104, DC 7005.  After July 2010 and before the February 2013 reduction, the medical evidence shows that the Veteran's coronary artery disease improved; he had a workload of five to seven METS and his ejection fraction was 55 percent.  See July 2011 and June 2014 VA examinations.  The preponderance of the evidence after February 2013 shows sustained improvement.  The June 2014 examiner recorded improved workload levels.  Although August 2013 treatment records show an ejection fraction of 45, this measurement is outweighed by the improved ejection fractions recorded in February 2011, September 2011, July 2012, and December 2013.  Thus, the August 2013 finding appears to be an isolated reading and, standing alone, fails to outweigh the overall evidence showing an improvement in the Veteran's disability picture.  The Board has also considered the Veteran's and private provider's remarks of worsening health, but because the provider and Veteran addressed health generally and not coronary artery disease specifically, the statement is less probative than the workload and ejection fraction testing that show improvement.  As such, the greater weight of the evidence shows that the Veteran's coronary artery disease improved after the July 2010 examination.     

As discussed further in the rating analysis, the evidence shows that the breathing trouble/dyspnea and fatigue symptoms are not due to coronary artery disease but instead due to respiratory disabilities and a history of smoking two to three packs of cigarettes per day for 30 years.  See Mayo Clinic records.  To the extent that lay statements show worsening of these symptoms, the evidence does not indicate that this was a worsening of the coronary artery disease.  To the contrary, the medical testing showed an improvement in the coronary artery disease disability through ejection fraction and METS workload recordings.  

IV. Rating Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

The Veteran, his family, and friends are competent to report symptoms observable by their senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board finds their statements credible as they are detailed and consistent. 

Coronary Artery Disease

Cardiac disabilities are rated, in part, on symptomatology at certain levels of METs. One MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. 38 C.F.R. § 4.104 , Note 2.

Under Diagnostic Code 7005, a 30 percent rating will be assigned where a workload of greater than 5 METs, but not greater than 7 METs, results in dyspnea, fatigue, angina, dizziness or syncope; or there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram or X-ray.  38 C.F.R. § 4.104, DC 7005.  A 60 percent rating will be assigned where there is more than one episode of acute congestive heart failure in the past year; or a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope; or there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id. A 100 percent disability rating is warranted where there is chronic congestive heart failure; or a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or there is a left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id.

Based on a review of the record, the Board finds that the criteria for ratings in excess of those assigned by the AOJ for coronary artery disease have not been met.  See 38 C.F.R. § 4.104, DC 7005.

First, the evidence shows that the Veteran's symptoms of coronary artery disease most closely approximated the criteria for a 30 percent rating from May 13, 2009 to January 27, 2010.  See 38 C.F.R. § 4.104, DC 7005.  The December 2009 examiner diagnosed coronary heart disease and ischemic heart disease status post several angioplasties and stent placements.  The examiner did not provide testing results for workload or ejection fraction.  The Veteran consistently reported shortness of breath and tiredness in private treatment in 2009.  Private and VA medical records note the Veteran had a pacemaker placed in 2001 and checked in 2008.  In January and February 2008, the most recent testing prior to the period on appeal, private treatment records show ejection fractions of 63 percent and 65 percent.  The February 2008 treatment record noted that a stress test was completed to protocol and the Veteran experienced flushing and chest/neck tightness but no chest pain.  The stress test results do not include METS levels.    

Without workload recordings, the Veteran's coronary artery disease cannot be rated with the METS criteria.  Aside from workload between three and five METS, the criteria for a 60 percent rating can be satisfied if the ejection fraction is 50 percent or less.  38 C.F.R. § 4.104, DC 7005.  As noted above, in this case the Veteran's recorded ejection fraction was above 50 percent.  Based on the available evidence, the Veteran's coronary artery disease did not meet the criteria for a 60 percent or higher rating from May 13, 2009 to January 27, 2010.  See 38 C.F.R. § 4.104, DC 7005.  Shortness of breath and fatigue symptoms are addressed below.  Entitlement to a separate rating for the cardiac pacemaker will be addressed on remand.

Next, from January 27, 2010 to February 1, 2013, the evidence shows that the Veteran's coronary artery disease symptoms did not exceed the criteria for a 60 percent rating.  See 38 C.F.R. § 4.104, DC 7005.  During the July 2010 VA examination, the Veteran reported chest discomfort, dyspnea, dizziness, tiredness and fatigue but no syncope or blackout spells.  The examiner recorded an ejection fraction of 50 percent and an estimated workload of five METS.  In the July 2011 VA examination, the examiner assigned the Veteran a METS level of at least five to seven based on a clinical interview about his symptoms and abilities.  The Veteran stated that he could walk up to half a mile and climb one flight of stairs slowly.  The examiner opined that the coronary artery disease would not preclude the Veteran from work.  In February and September 2011, the Veteran's ejection fraction was recorded at 63 and 55 percent, respectively.  See January 2012 VA treatment.  July 2012 VA treatment shows his ejection fraction as 54 percent.  

Private treatment records from January 2011 to January 2012 show complaints of tiredness and no energy.  VA treatment in June 2011 noted a syncopal episode.  In statements to VA, the Veteran reported fatigue, shortness of breath, and that he was unable to walk the distance to the mailbox without breathing problems.  The appellant reported that the Veteran experienced chest pains, difficulty breathing, and passed out on two occasions in 2011.  In February 2012, the Veteran reported that he had a heart attack in April 2011, but as noted above, medical evidence from that time does not show treatment for a heart attack.  The Board finds that the weight of the evidence is against a finding that the Veteran had a heart attack during this period.  See SE GA Primary April and May 2011.  The Veteran's private provider completed an April 2012 questionnaire but did not answer the question regarding the Veteran's workload levels.  The private provider marked "yes" that the Veteran had congestive heart failure.  

Throughout this period, the Veteran's workload levels were at least five METS and his ejection fractions were at least 50 percent.  Those test results support the 60 percent rating.  See 38 C.F.R. § 4.104, DC 7005.  Acute congestive heart failure and syncope symptoms are also considered by the 60 percent disability rating.  See id.  Further, while the private provider identified congestive heart failure, the evidence does not show chronic congestive heart failure for a 100 percent rating.  VA examiners in July 2010 and July 2011 found no history of congestive heart failure.  After this period, medical professionals continued to find no congestive heart failure.  See December 2013 treatment, June 2014 examination.  Therefore, the criteria for a rating in excess of 60 percent for coronary artery disease were not met.  See 38 C.F.R. § 4.104, DC 7005.        

Finally, the evidence does not show that coronary artery disease satisfied the criteria for a rating in excess of 30 percent from February 1, 2013 to the date of death.  A VA treatment record in August 2013 noted the most recent ejection fraction as 45 percent, but a provider in December 2013 recorded the Veteran's ejection fraction as 65 percent.  The June 2014 examiner assigned a workload level of greater than seven to 10 METS based on a clinical interview.  The Veteran reported dyspnea and fatigue during the examination.  The examiner classified the disability as very mild, nonobstructive coronary artery disease.  See also August 2013 treatment.  The Veteran's private treatment records from 2013 were reviewed but do not appear to have any ejection fraction or workload evaluations, which could be used for rating.    

The Veteran also reported being treated for congestive heart failure.  However, the Veteran was not competent to diagnose congestive heart failure without medical training or education, and the June 2014 examiner reviewed the record and found no evidence of congestive heart failure.  See Jandreau, 492 F.3d at 1377.  VA treatment records from August 2013 show the Veteran was treated for chest pain and possible congestive heart failure but cardiology evaluation with catheterization did not substantiate a diagnosis.  VA treatment in August and September 2014 notes syncope.  The Veteran's friends stated that he had breathing problems and was not able to walk much or do physical activity.  See March 2013 Statements.  The Veteran's daughter also noted his use of oxygen and breathing difficulty.  See id.    

The ejection fraction recorded as 45 percent supports a 60 percent disability rating but the ejection fraction recorded as 65 percent supports a 30 percent rating.  Thus, the evidence of ejection fraction is in equipoise.  Nevertheless, the other evidence of a workload of seven to 10 METS and the examiner's classification of coronary artery disease as mild weigh against a 60 percent rating.  The lay statements are less probative because the shortness of breath and fatigue symptoms described are not related to coronary artery disease, as discussed below.  Thus, the most appropriate disability rating for this time period is 30 percent.  See 38 C.F.R. § 4.104, DC 7005.  

For all staged periods, the evidence shows that symptoms of dyspnea (shortness of breath), fatigue, tiredness, and related symptoms were not due to coronary artery disease and should not be considered in the disability rating.  The Veteran's private provider determined that the cause of the shortness of breath and fatigue symptoms was multifactorial including COPD, emphysema, deconditioning, and insomnia.  See Mayo Clinic records January 2008, May 2008, June 2006, August 2009; see also SE GA Primary July 2010.  Indeed, the Veteran reported that the chronic shortness of breath never improved when he had cardiac intervention and treatment but he had significant improvement following use of an inhaled bronchodilator.  See Mayo Clinic May 2008.  The VA examiner in July 2011 found that the Veteran's oxygen use was due to a non-service connected lung condition and not his coronary artery disease.  In that examination, the Veteran reported that he could ride a bike, walk briskly, or do the lawn with no difficulty or symptoms if not for his knee and lung problems.  Similarly, the June 2014 examiner noted oxygen dependence for COPD.  The examiner explained that the Veteran exhibited signs of dyspnea during exertion but this was not due to any of his service-connected disabilities.          

The Board notes that the Veteran reported a heart attack in the 1980s and surgery in 1999.  His coronary artery disease post-myocardial infarction could be rated under Diagnostic Code 7006, but other than during the three months following a heart attack, the rating criteria are identical to those under Diagnostic Code 7005.  See 38 C.F.R. § 4.104.  As the Veteran's heart attacks occurred prior to the rating periods, rating his coronary artery disease under Diagnostic Code 7006 would not provide a higher disability rating.  See id.  Similarly, the Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but the Veteran could not have received a higher rating under another diagnostic code.  See 38 C.F.R. § 4.104.  The question of entitlement to a separate rating for a cardiac pacemaker is remanded to the AOJ.




Non-Hodgkin's Lymphoma

Non-Hodgkin's lymphoma is rated under Diagnostic Code 7715, which allows for a 100 percent rating when the disease is active and during a treatment phase.  38 C.F.R. § 4.118.  The 100 percent rating will end six months after the discontinuance of treatment, and the disability rating shall be determined by analysis of the residual effects under the appropriate diagnostic code or codes.  See id.  

After a review of the evidence, the Board finds that staged ratings are appropriate and the criteria for a compensable rating from January 30, 2009 to July 13, 2014 have not been met but the criteria for a 100 percent rating from July 13, 2014 to the date of death have been met.  See 38 C.F.R. § 4.118, DC 7715.

First, from January 30, 2009 to July 13, 2014, the evidence shows that the Veteran's non-Hodgkin's lymphoma was in remission and inactive.  Private providers in March 2009 and September 2009 found no evidence of any systemic progressive lymphoma.  The December 2009 and July 2010 VA examiners noted that there were no symptoms and non-Hodgkin's lymphoma appeared to be in remission.  In July 2011, the examiner cited an April 2011 PET scan that was clear and concluded that lymphoma was in remission.  Similarly, the VA examiner on July 13, 2014 recorded the status of primary lymphatic condition as in remission with treatment completed in 2008.  There is no evidence of active lymphoma treatment or diagnosis between January 2009 and July 2014.  VA treatment records from November 2013 to April 2014, right before the relapse, are silent for lymphoma.  Neither the Veteran nor the appellant asserted that he had active cancer during the period in question.  

VA and private records document that the Veteran had surgery and then radiation treatment in 2008.  A private treatment record from July 28, 2008 notes that the Veteran had completed radiation therapy on that date.  The rating period began on January 30, 2009, at least six months and two days after the Veteran completed treatment for lymphoma.  Following the Diagnostic Code, a non-compensable rating was appropriate from January 30, 2009 to July 13, 2014 for inactive non-Hodgkin's lymphoma more than six months post treatment.  See 38 C.F.R. § 4.118, DC 7715.  

Residual effects were rated separately and appealed.  However, the Board does not have jurisdiction to discuss those ratings at this time, because the AOJ has not issued a statement of the case in that appeal.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).      

The evidence shows that the Veteran relapsed and ultimately died as a result of cancer and a 100 percent rating is warranted from July 13, 2014 to the date of death.  In September 2014 VA medical note, the appellant reported that the Veteran had been diagnosed with stage 4 cancer.  A VA treatment record from October 2014 shows a terminal diagnosis of follicular lymphoma.  The November [redacted], 2014 death certificate records the cause of the Veteran's death as nodular lymphoma in the same areas as before.  When the non-Hodgkin's lymphoma became active again, the Veteran was entitled to a 100 percent disability rating.  See 38 C.F.R. § 3.118, DC 7715.  The evidence between the July 2014 examination and September 2014 treatment record does not provide a clear date of relapse of lymphoma.  Giving all benefit of the doubt to the appellant, the earliest possible time the lymphoma could have returned is immediately after the July 13, 2014 examination.  See 38 C.F.R. § 4.3.  As such, the 100 percent rating for non-Hodgkin's lymphoma is awarded beginning July 13, 2014.  See id, 4.118, DC 7715.     

Extra-schedular considerations

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Rather, the manifestations of the Veteran's coronary artery disease and non-Hodgkin's disease are fully considered by the rating criteria.  When the non-Hodgkin's disease was active, the Veteran was awarded full disability and the residual disabilities will be reevaluated on remand.  Additionally, the evaluations of limitation in workload level and ejection fraction were directly applicable to the rating criteria, and the chest tightness, history of heart attack, and pacemaker were also considered.  Fatigue and shortness of breath were deemed not caused by coronary artery disease but may be rated if the respiratory disabilities are service connected after remand.  Thus, referral for consideration of an extra-schedular rating is not necessary at this time.  See Thun, 22 Vet. App. at 115-16.

The Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been medically attributed to either a service-connected disability or non-service connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for additional disability from a combined effect of multiple conditions.

V. Earlier Effective Date

The Veteran and appellant have asserted that the effective date for the grant of service connection for coronary artery disease should be prior to May 13, 2009, because the disease existed prior to that date.

Generally, the effective date for the grant of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after discharge from service.  Otherwise, for an award based on an original claim, a claim reopened after a final disallowance, or a claim for an increased rating, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Additionally, when VA or an adjudicate body passes a liberalizing law and compensation is granted, a Veteran may receive a retroactive effective date prior to the date he would be entitled to under the above rules.  See 38 C.F.R. § 3.114.  In such cases, the effective date of the award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the liberalizing law or VA issue.  Id.  If a claim is reviewed on the initiative of VA or at the request of a claimant within 1 year of the effective date of the liberalizing law, benefits may be authorized from the effective date of the law.  If a claim is reviewed on the initiative of VA or at the request of a claimant more than 1 year after the effective date of the liberalizing law, benefits may be authorized for a period of 1 year prior to the date of the administrative determination or request. 38 C.F.R. § 3.114(a)(2), (3).

Diseases subject to special presumptions based on exposure to herbicides have special rules for effective dates, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  If a qualifying veteran is entitled to a disability compensation for a covered herbicide disease, the effective date of the award will be the later of the date a prior claim was originally received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1)-(2).  If there was no prior claim, then the effective date of the award shall be determined in accordance with the general effective date regulations, cited above.  38 C.F.R. § 3.816(c)(4).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107.

The Board has reviewed the evidence and determines that the criteria for an effective date prior to May 13, 2009 for the grant of service connection for coronary artery disease have not been met.  See 38 C.F.R. §§ 3.114, 3.400, 3.816.

The Veteran's coronary artery disease, as a form of ischemic heart disease, is considered a covered herbicide disease subject to the Nehmer rules.  See 38 C.F.R. §§ 3.307, 3.309.  VA issued the liberalizing regulation, which extended the herbicide presumption to include ischemic heart disease (and coronary artery disease) on August 31, 2010.  See 75 Fed. Reg. 53202 (August 31, 2010).  The RO liberally construed the submission of private treatment records containing a diagnosis of coronary artery disease as the Veteran's claim for service connection.  Thus, the claim of service connection for coronary artery disease on January 27, 2010 and was pending on the effective date of the liberalizing law.  The special Nehmer regulations provide that the effective date of the award should be the later of the date of the prior claim or the date the disability arose.  38 C.F.R. § 3.816(c)(1)-(2).  

Here, the evidence shows that the Veteran had coronary artery disease prior to January 2010; he reported having a heart attack in the 1980s.  See Private medical records May 2008, February 2012 statement.  However, he did not file a claim for service connection until January 2010.  Indeed, the Veteran admitted that he had not filed a claim for coronary artery disease prior to January 27, 2010 because he did not believe he was entitled to compensation.  See February 2011 Notice of Disagreement.  As there was no prior claim, the appropriate effective is either the date of the 2010 claim or the date the disability arose.  See 38 C.F.R. § 3.816(c)(1)-(2).  The regulation designates the proper effective date as the later of the possible dates, so January 27, 2010 is the effective date, even though the evidence shows coronary artery disease previously.  See id.  While January 27, 2010 is the appropriate date, the date assigned by the RO is earlier and more favorable to the Veteran and appellant, and the Board will not disturb the May 13, 2009 effective date assigned.  Nevertheless, there is no legal entitlement to an effective date prior to May 13, 2009 for the grant of service connection for coronary artery disease.  See 38 C.F.R. § 3.816(c)(1)-(2).

ORDER

Service connection for asbestosis is denied.

The reduction of the disability rating for CAD from 60 percent to 30 percent, effective February 1, 2013, was proper, and the appeal is denied.

A rating in excess of 30 percent from May 13, 2009 to January 27, 2010 and from February 1, 2013 to the date of death and in excess of 60 percent from January 27, 2010 to February 1, 2013 for coronary artery disease is denied.

A 100 percent rating from July 13, 2014 to the date of the Veteran's death for non-Hodgkin's disease is granted.  


REMAND

In a September 2013 rating decision, the RO denied reopening the claim for service connection for PTSD, service connection for hands, knees, and shoulders disabilities, and set a disability rating of 30 percent for depression.  In multiple statements received in December 2013, the Veteran appealed the denials of PTSD, hands, knees, and shoulders and the 30 percent rating for depression.  The RO did not issue a statement of the case for those appeals.  Similarly, the Veteran appealed the rating for Non-Hodgkin's lymphoma specifically sighting the residual effects in his January 2010 notice of disagreement, but the RO issued a statement of the case only for the disease itself and not the service-connected residuals.  Finally, the evidence showed that the Veteran had a cardiac pacemaker.  He discussed the pacemaker in his appeal for increased ratings for coronary artery disease.  The AOJ has also not considered a separate rating for the pacemaker and the evidence is unclear whether the pacemaker was related to his service-connected disability.  As such, the Board has no discretion, and the issues must be remanded for issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240 (1999).  The claim for TDIU is inexplicably intertwined with the claims for increased ratings and is also remanded.

Regarding the COPD claim, a private treatment record dated in October 2011 states that the Veteran was exposed to Agent Orange many years ago; this is what caused his COPD.  It is unclear from the record whether that is the medical opinion of the private provider or a restatement of the Veteran's claim.  Furthermore, the evidence shows that the Veteran had a history of smoking.  COPD is not a disease that is presumed connected to herbicide exposure and instead must be shown by medical evidence or opinions.  See 38 C.F.R. §§ 3.307, 3.309.  A medical opinion is needed to determine the cause of COPD.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Additionally, the Veteran reported skin problems and medical records show treatment for dermatitis in November 2010 at VA and a rash on both legs in September 2011 in a private facility.  As such, he had a skin disability during the period on appeal.  However, his skin disability was not active during the November 2010 examination and the examiner did not provide a nexus opinion.  A medical opinion is needed to determine whether the skin disability was related to herbicide exposure or service-connected non-Hodgkin's lymphoma.  

Accordingly, the case is REMANDED for the following action:

1. Provide the appellant with a statement of the case as to the issues of reopening the claim for service connection for PTSD, entitlement to service connection for hands, knees, and shoulders, pacemaker implantation, a rating in excess of 30 percent for depression, and increased ratings for all the service-connected residuals of non-Hodgkin's lymphoma (as enumerated on the first page of this decision).  All evidence of record should be considered.  See 38 C.F.R. §§ 19.29-19.30; see also Manlincon, 12 Vet. App. at 240.  Further, advise the appellant that a substantive appeal has not been received concerning these issues, and of the requirements for submitting an adequate and timely substantive appeal, as provided in 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2011).

Thereafter, the case should be returned to the Board only if a timely substantive appeal is filed, and subject to current appellate procedures.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

2. Forward the claims file to a VA examiner to provide an opinion on COPD and answer the following:

a. Was the Veteran's COPD at least as likely as not related to his exposure to herbicides in service?

Please consider all lay and medical evidence, including the October 2011 private treatment note and provide rationale for any conclusions.  

If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

3. Forward the claims file to a VA examiner to provide an opinion on the skin claim and answer the following:

a. Was any skin disorder, noted in the Veteran's records from January 30, 2009 forward, at least as likely as not related to his service, including exposure to herbicides?

b. Was any skin disorder, noted from January 30, 2009 forward, at least as likely as not caused by or aggravated by his service-connected non-Hodgkin's lymphoma?

Please consider all pertinent lay and medical evidence, including the Veteran's statements of symptoms, a June 2008 private note of urticaria skin breakout after nail gun injury, and hyperpigmentation and erythema as expected skin reactions to radiation therapy as noted in June 2008 private treatment.  Provide rationale for any conclusions.

If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

3. If any claim, which has been perfected on appeal, remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


